Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 10 “a visual indication of a location” where traffic signal will transition is unclear, since the location that the traffic signal transitions is at the physical location of the traffic signal.  It appears that applicant intended to state that the location was the location that a vehicle would be located when traffic signal transitions, and such should be corrected for clarity.
In claim 4, line 7 “where the vehicle will be traffic signal transitions” is grammatically unclear, and it appears that language stating “where the vehicle will be when the traffic signal transitions was meant to be stated.	
In claim 17, line 10 “a location in a path of the vehicle” where the traffic signal will transition is unclear for the same reasons given above with regard to claim 1, line 10.
In claim 20, lines 5-6 and 8-9 are unclear for the same reasons as given above with regard to claim 4, line 7 and claim 17, line 10, respectively.

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-3,6-11,14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann et al. (US 2016/0035223) in view of Gaines et al. (US 2015/0070195).
Gutmann discloses a vehicle system for receiving a period when traffic signal will change from a first yellow state to a second red state (abstract), estimating the location of the vehicle at a time when traffic signal transitions from yellow to red (abstract), except for specifically stating that vehicle speed is used to help determine position of vehicle, or that a display on windshield indicates the vehicle location.
Gaines teaches a vehicle display system for using vehicle speed to determine vehicle location (par. 29), and that display of vehicle position corresponding to state of traffic light can be displayed at a Heads up display (par. 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to use vehicle speed to help determine vehicle position and to display vehicle position with respect to state of traffic signal on a HUD as suggested by Gaines, in conjunction with a vehicle position with respect to traffic signal red light system as disclosed by Gutmann, in order that a driver could have been made aware of dangerous conditions in order that a driver could have manually corrected a dangerous intersection incursion instead of having to rely solely on automatic braking.
Regarding claims 2-3, Gaines discloses that colors can correspond to red, yellow and green traffic light conditions (par. 29).
Regarding claim 6, horizontal component of display 318 in Gaines extends towards boundaries of present vehicle lane 304 of vehicle.
Regarding claims 7-9, Gaines teaches that indicator 318,328 can extend horizontally and vertically, extension depthwise being an obvious matter of aesthetic design choice, merely depending on how a system designer chose to present indication information to a user where it could be most easily interpreted.
Regarding claim 10, Gutmann discloses receiving wirelessly information on period of change of traffic signal (block 1010, par. 71).
Regarding claim 11, since Gutmann teaches desirability of wirelessly transmitting traffic signal information to a vehicle, choosing to use internet to transfer signals to a vehicle would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, since traffic signals are routinely connected to internet for control purposes.
Regarding claims 14-16, Gutmann (abstract, par. 69) and Gaines (par. 29) disclose detection of transition between red, yellow and green traffic signal phases.
Claims 17-19 are rejected for the same reasons as set forth above with regard to claims 1-3.

3.	Claims 4,5,12,20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Varma discloses a traffic light alert system.

5.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689